DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

As to claims 1, 6, 7, and 10, the limitation “in a direction diagonally intersecting the MD direction of the elastic film” is unclear.  It is unclear if the first and second emboss are in a direction diagonally intersecting the MD direction of the elastic laminate or the elastic film.  Also, it is unclear if both the first and second emboss lines are in a diagonal direction or if only the second emboss line is in a diagonal direction.  Clarification of the claim is required. 

As to claim 4, the term ‘differing types of numbers of first emboss for the high density areas is unclear.  Is Applicant claiming different types of the first emboss elements or a different number of elements in a sequence or pattern of high and low density areas?  Clarification of the claim is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11  are rejected under 35 U.S.C. 103 as being unpatentable over 
Floberg WO 2012/036599.



and crimped parts – created by bonding elements where the non-woven fabric and elastic film are crimped and indented and extension processing performed (page 5, lines 31-32)– the examiner understands the terms ‘crimped and indented’ to mean embossed as described in the printed application US 2019/0117469 (Abstract, paragraph 0005, 00012).  Floberg teaches the laminate having a crimped part (embossed part) prepared with two types of bonding elements including a plurality of first emboss 10 formed on a first line and a plurality of second emboss 11 formed on a second line beside the first line (Floberg page 2, lines 18-19; page 5, lines 22-24; page 6, lines 5-6; Figures 6 and 7)


in a direction diagonally intersecting the MD direction of the elastic film, - the examiner interprets the claim as limiting the second line in a direction diagonally intersecting the MD direction of the elastic film.  Nevertheless, Floberg does teach both the first and second lines of embossing diagonally intersect the MD direction of the elastic film as seen in Figures 6 and 7.

wherein the first emboss is a long lengthy shape in a direction orthogonal to the MD direction (page 6, lines 8-12; Figure 2a-2g) – where Floberg teaches the first emboss 10 0 to the MD direction (page 2, lines 20-21; page 5, line 22; Abstract; Figures 1, 5, and 6) and a 900 angle is orthogonal to the MD direction. 

the first line and second line are alternately placed (Figures 6 and 7), 

Floberg does not teach specifically teach at least a part of the intervals of adjacent first emboss on the same line are smaller than the intervals of adjacent second emboss on the same line.   However, Floberg teaches the second emboss (bonding elements) function to limit the extension in the MD of the apertures 12 (adjacent first emboss 10) and act as barriers for further rupture of the elastic film.  To achieve this function, Floberg teaches a length of the second emboss of no more than 1mm and should be located at a distance from the first emboss of between 1 and 7 mm (page 8, lines 19-31).  Thus, one having ordinary skill in the art at the time the invention was originally filed would be able to determine through routine experimentation the spacing between embossed elements needed so the laminate will adapt to the contours of the wearer and follow the movements of the wearer (page 11, lines 15-24)  while maintaining integrity of the laminate in use.  Additionally, one having ordinary skill in the art would be motivated to provide the claimed spacing between elements since the laminates are used in the same environment to solve the same problem of providing high resistance to puncture and to provide a soft and cloth-like feel to the laminate (page 13,  lines 20-25).


As to claim 9, the second emboss is a long and lengthy shape – where Floberg teaches the length to width ratio of the second bonding elements is 1.5:1 which provides a longer dimension in the length than the width (page 7, lines 15-20).  The second emboss 11 intersects diagonally with the MD direction (Figures 6 and 7). As to claim 10, see the rejection of claims 1 and 6, supra.  Additionally, Floberg teaches an underpants type sanitary article 1 comprising, a main body part 4 with an abdomen part 5 and back part 6 with both parts connected at crotch portion 19 and seams 15, the main body part being provided with a waist opening 7 part, the main body part being provided with a pair of leg openings (Figure 8), and the main body part being provided with an elastic part 20 (Floberg page 11, lines 20-33), 

As to claim 11, Floberg teaches at least a part between adjacent first emboss on the same line have cleavage – examiner interprets as a split between the embossed portions, which is shown in Figures 6 and 7.


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. US 2007/0048497 is cited to show a laminate having bonding elements elongated in the CD direction. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781